DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 05/02/2022. Claims 1-15 are amended. Claims 1-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: 112(b) rejection of claims of 1-15.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art Hunt et al. (US 20060119625 A1; Hunt) teaches a display system 200 includes projector 102, reflective display 104, and a signal conversion unit 202. Signal conversion unit 202 receives a color input signal 204. Color input signal 204 may comprise any type of image data for use in displaying still images, video images, graphics, or text with display system 200. Color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, sRGB, YCC, YCrCb, CIELAB, YUV, LUV, YIQ, and others. Signal conversion unit 202 generates an equi-luminance chrominance signal 206A and a luminance signal 206B from color input signal 204. Equi-luminance chrominance signal 206A and luminance signal 206B comprise values configured to drive the individual pixels or sub-pixel components of projector 102 and reflective display 104, respectively. Signal conversion unit 202 generates equi-luminance chrominance signal 206A and luminance signal 206B by decomposing color input signal 204 into equi-luminance chrominance and luminance components and transforming or mapping the equi-luminance chrominance and luminance components into the color gamuts associated with projector 102 and reflective display 104, respectively. In addition, signal conversion unit 202 may down-sample equi-luminance chrominance signal 206A to match the resolution of projector 102. Hunt does not anticipate or render obvious, alone or in combination, projecting, by a projector, the image on a reflective display comprising a plurality of pixels, wherein each respective pixel of the plurality of pixels comprises sub-components of different colors and is electrically biased individually to control a color displayed by the respective pixel; identifying, by a processor, regions of the projected image that reflect a first predefined color; identifying, by the processor, a first set of pixels of the reflective display that overlaps the identified regions of the projected image; and biasing the first set of pixels that overlaps the identified regions to display a second predefined color by the first set of pixels, wherein the biasing of the first set of pixels of the reflective display comprises adjusting electrical biasing of the sub-components of the different colors of each pixel of the first set of pixels.
Claims 2-5, 16 are allowed as being dependent on claim 1.
As of claim 6, the closest prior art Hunt et al. (US 20060119625 A1; Hunt) teaches a display system 200 includes projector 102, reflective display 104, and a signal conversion unit 202. Signal conversion unit 202 receives a color input signal 204. Color input signal 204 may comprise any type of image data for use in displaying still images, video images, graphics, or text with display system 200. Color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, sRGB, YCC, YCrCb, CIELAB, YUV, LUV, YIQ, and others. Signal conversion unit 202 generates an equi-luminance chrominance signal 206A and a luminance signal 206B from color input signal 204. Equi-luminance chrominance signal 206A and luminance signal 206B comprise values configured to drive the individual pixels or sub-pixel components of projector 102 and reflective display 104, respectively. Signal conversion unit 202 generates equi-luminance chrominance signal 206A and luminance signal 206B by decomposing color input signal 204 into equi-luminance chrominance and luminance components and transforming or mapping the equi-luminance chrominance and luminance components into the color gamuts associated with projector 102 and reflective display 104, respectively. In addition, signal conversion unit 202 may down-sample equi-luminance chrominance signal 206A to match the resolution of projector 102. Hunt does not anticipate or render obvious, alone or in combination, a reflective display comprising a plurality of pixels, wherein each respective pixel of the plurality of pixels comprises sub-components of different colors and is electrically biased individually to control a color displayed by the respective pixel; a projector to transmit light associated with an image to project the image on the reflective display; and a display controller to identify regions of a first predefined color of the image projected on the reflective display; and provide a first biasing signal to the reflective display to display a second predefined color by a first set of pixels of the reflective display, components of the different colors of each pixel of the first set of pixels, wherein the first predefined color is darker than a predefined shade of gray, and wherein the second predefined color is black.
Claims 9-10, 12, 17 are allowed as being dependent on claim 6.
As of claim 7, the closest prior art Hunt et al. (US 20060119625 A1; Hunt) teaches a display system 200 includes projector 102, reflective display 104, and a signal conversion unit 202. Signal conversion unit 202 receives a color input signal 204. Color input signal 204 may comprise any type of image data for use in displaying still images, video images, graphics, or text with display system 200. Color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, sRGB, YCC, YCrCb, CIELAB, YUV, LUV, YIQ, and others. Signal conversion unit 202 generates an equi-luminance chrominance signal 206A and a luminance signal 206B from color input signal 204. Equi-luminance chrominance signal 206A and luminance signal 206B comprise values configured to drive the individual pixels or sub-pixel components of projector 102 and reflective display 104, respectively. Signal conversion unit 202 generates equi-luminance chrominance signal 206A and luminance signal 206B by decomposing color input signal 204 into equi-luminance chrominance and luminance components and transforming or mapping the equi-luminance chrominance and luminance components into the color gamuts associated with projector 102 and reflective display 104, respectively. In addition, signal conversion unit 202 may down-sample equi-luminance chrominance signal 206A to match the resolution of projector 102. Hunt does not anticipate or render obvious, alone or in combination, a reflective display comprising a plurality of pixels, wherein each respective pixel of the plurality of pixels comprises sub-components of different colors and is electrically biased individually to control a color displayed by the respective pixel; a projector to transmit light associated with an image to project the image on the reflective display; and a display controller to: identify regions of a first predefined color of the image projected on the reflective display, provide a first biasing signal to the reflective display to display a second predefined color by a first set of pixels of the reflective display, the first set of pixels being overlapped by the identified regions, wherein the first biasing signal adjusts electrical biasing of the sub-components of the different colors of each pixel of the first set of pixels, and provide a second biasing signal to the reflective display to display a third predefined color by a second set of pixels of the reflective display, the second set of pixels not overlapped by the identified regions.
Claims 8, 11, 18-19 are allowed as being dependent on claim 7.
As of claim 13, the closest prior art Hunt et al. (US 20060119625 A1; Hunt) teaches a display system 200 includes projector 102, reflective display 104, and a signal conversion unit 202. Signal conversion unit 202 receives a color input signal 204. Color input signal 204 may comprise any type of image data for use in displaying still images, video images, graphics, or text with display system 200. Color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, sRGB, YCC, YCrCb, CIELAB, YUV, LUV, YIQ, and others. Signal conversion unit 202 generates an equi-luminance chrominance signal 206A and a luminance signal 206B from color input signal 204. Equi-luminance chrominance signal 206A and luminance signal 206B comprise values configured to drive the individual pixels or sub-pixel components of projector 102 and reflective display 104, respectively. Signal conversion unit 202 generates equi-luminance chrominance signal 206A and luminance signal 206B by decomposing color input signal 204 into equi-luminance chrominance and luminance components and transforming or mapping the equi-luminance chrominance and luminance components into the color gamuts associated with projector 102 and reflective display 104, respectively. In addition, signal conversion unit 202 may down-sample equi-luminance chrominance signal 206A to match the resolution of projector 102. Hunt does not anticipate or render obvious, alone or in combination, provide an input signal associated with an image to a projector to project the image on a reflective display comprising a plurality of pixels, wherein each respective pixel of the plurality of pixels comprises sub-components of different colors and is electrically biased individually to control a color displayed by the respective pixel; receive a snapshot of the image projected on the reflective display; identify regions of a first predefined color of the snapshot, each of the identified regions corresponding to a region of the projected image that reflects the first predefined color; and provide a first biasing signal to the reflective display to display a second predefined color by a first set of pixels of the reflective display that are overlapped by the identified regions, wherein the first biasing signal adjusts electrical biasing of the sub- components of the different colors of each pixel of the first set of pixels.
Claims 14-15, 20 are allowed as being dependent on claim 13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art CUI et al. (US 20180051865 A1) teaches a laser light source which includes: a laser device; a first color wheel and a second color wheel, on both of which there are corresponding color regions, wherein the laser device emits laser which illuminates the first color wheel and the second color wheel sequentially, and exits from the color regions on the second color wheel; a first marker and a second marker arranged respectively on the first and the second color wheels; a first sensor configured to detect the first marker, and to generate a first sense signal; a second sensor configured to detect the second marker, and to generate a second sense signal; and a control unit configured to synchronize the first color wheel and the second color wheel.;
- Prior Art MAJUMDER et al. (US 20140035919 A1) teaches a projector configured to provide higher resolution output without increasing pixel resolution in a light modulator is disclosed. The projector may introduce an optical element between a light modulator and an imaging lens. The optical element may provide pixel sharing of a target image. The pixel sharing may be produced by, for example, making smaller copies of pixels. Selected copies of pixels may be passed to the imaging lens to display an output image with selected areas of higher density pixels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882